Justice BAER,
concurring and dissenting.
I concur in the majority’s conclusion that the lower courts erred in determining, respectively, that the accident at issue automatically ended when the victim expired and, alternatively, that the Commonwealth was obligated to prove that Appellee, Gregory Wisneski, caused the Victim’s death in order for the statutory requirements that he stop at the scene, give information, render aid and notify police to be applicable. 75 Pa.C.S. §§ 3742(a), 3744(a), 3746 (hereinafter “statute”). I, likewise, believe the majority correctly observes that given the procedural posture of the case, i.e., dismissal upon Appellee’s habeas corpus petition, it cannot definitively be said whether Appellee was “involved in an accident resulting in injury or death of any person.” Thus, I believe a remand for further proceedings is warranted and a determination by a jury1 should be made *1156regarding whether this was “an accident resulting in injury or death of any person.” I disagree respectively with the majority’s reasoning that Appellee was obligated to stop under the circumstances of this ease because a dead body can be “injured,” and, therefore, the striking of a corpse constitutes an accident “resulting in injury” for purposes of the statute.
■ As aptly observed by the majority, the obligation to stop pursuant to the statute at issue is not triggered by the timing of when the victim expires, nor by who caused the accident or the victim’s death. Maj. Op. at 1153. Rather, all that the statute requires is that the driver be “involved” in an accident where injury or death has occurred. As there is no question that death occurred in this instance, the relevant inquiry then becomes what constitutes an accident, and what is its duration, for purposes of the statute. As the majority points out, one can imagine endless scenarios of accidents concluding swiftly or continuing for a greater duration. In my view, where there is a factual dispute, as here, regarding whether the events at issue constitute an ongoing accident for purposes of the statute, it is for a jury to resolve that question.
Accordingly, I would reverse the lower courts’ dismissal of the case on Appellee’s habeas petition and remand for trial. It is for a factfinder to determine when the accident ended and if Appellee was or was not, therefore, involved in “an accident resulting in injury or death” when he struck the Victim.
Because I would resolve the case as set forth above, I would not, as the majority does, go on to address the argument forwarded by amici, that even if Appellee struck Victim after he had expired, this would constitute an injury for purposes of the statute at issue. Moreover, with regard to this topic, I do not agree with the majority’s conclusion that the statutory language at issue should be read to include injury to a deceased person. The statute speaks of an accident involving either “the injury or death of any person,” contemplating, in the conjunctive, one or the other so long as either occurs to a “person.” Respectfully, I find strained, at best, the majority’s conclusion that the hitting of a deceased’s body represents an injury to a person under this statutory scheme. Rather, I believe it clear from the totality of the legislative language that the statute was intended to apply to a driver who kills or injures a living person. There are other sections of the Vehicle Code dealing with damages to property, but they are not within the scope of this appeal, and their language or rationale should not be conflated herewith to justify the majority’s broader reading regarding this narrow provision of the law. Thus, on this point, I am in dissent.

. Of course, if the parties choose to waive their right to a jury trial, a judge may substitute as the factfinder.